MEMORANDUM OF DECISION.
Alpheus Poland appeals from a judgment of the Superior Court, Lincoln County, entered on a jury verdict of guilty of gross sexual misconduct in violation of 17-A M.R.S.A. § 253(1)(B) (1985). He challenges the admission of hearsay testimony without objection and the sufficiency of the evidence. Our review of the record discloses that the admission of the hearsay testimony did not rise to the level of obvious error, see State v. True, 438 A.2d 460, 468 (Me. 1981), and a trier of fact rationally could find beyond a reasonable doubt every element of the offense charged. See State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.